Exhibit 10.11 KITE REALTY GROUP TRUST Schedule of Non-Employee Trustee Fees and Other Compensation Annual Retainer Committee Chair Annual Retainer Audit Committee: $20,000 Compensation Committee: $15,000 Nominating and Corporate Governance Committee: $10,000 Committee Member Annual Retainer Audit Committee: $10,000 Compensation Committee: $7,500 Nominating and Corporate Governance Committee: $5,000 Lead Trustee Annual Retainer Annual Restricted Share Awards Each trustee will receive restricted common shares with a value of $75,000 on an annual basis, which shares will vest on the one-year anniversary of the grant date. In addition, upon initial election each trustee will receive a one-time grant of 750 restricted common shares, which shares will vest on the one-year anniversary of the grant date. Effective: October 2014
